Winkler, J.
The exception to the information should have been sustained, for the reason that it was not founded, upon any sworn complaint or affidavit, without which it had no foundation to stand upon.
In prosecutions by information, a proper affidavit is as-essential as an information, and both should set out substantially the same offence against the law. Gen. Laws 1876, p. 20, sec. 8. The judgment is reversed, and, the objection going to the foundation of the prosecution, it is dismissed.

Reversed and dismissed.